DETAILED ACTION
This is first office action on the merits in response to the application filed on 04/22/2020. 
Claims 1-26 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
The examiner discovered that the present application is very similar to an abandoned application US 20200111064 A1. The examiner may evaluate the present applicant on double patenting if the applicant US 20200111064 A1 is revived.
In addition, with respect to limitations of “capable of…..” “configured to…..” as recited in claims 3-6, 11-14, 19 and 23-24, are intended use of the network system and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the investor".  There is insufficient antecedent basis for this limitation in the claim. All dependent claims are rejected as they depend on claim 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-26 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) commercial activities. Specifically, claim 9 recite “determine at least one rule for performing a transaction related to a virtual currency, wherein an execution comprises determining the status of the virtual currency based on the value of at least one asset; receive, by the secure ledger network, a request to validate a smart contract that determines at least one rule for performing a transaction related to distributing the virtual currency; receive, by the secure ledger network, a request to evaluate at least one asset in exchange for the virtual currency; sending the investor an exchange rate for the at least one asset; distributes the virtual currency; updating a secure ledger about the transaction; update a secure ledger maintained by the secure ledger network; receive a digital signature; verify the authenticity of the digital signature; execute a transaction related to the virtual currency; and update a secure ledger about a completion of the transaction”, which is grouped within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for performing a virtual currency exchange transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of network, memory, processor merely use(s) a computer as a tool to perform an abstract idea. Specifically, network, memory, processor perform(s) the steps or functions of performing a virtual currency exchange transaction. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of network, memory, processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial activities. As discussed above, taking the claim elements separately, network, memory, processor perform(s) the steps or functions of performing a virtual currency exchange transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial activities. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 10 further describe the asset. Claim 11-16 further describe the system without additional element integrate the abstract idea into a practical application. The dependent claims merely elaborate on the abstract idea identified in the independent claims but do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. In addition, because there are no additional elements in the dependent claims, there is nothing further to consider as an ordered combination with the additional elements in the independent claims above. Therefore, the dependent claims are also not patent eligible. Independent claims 1, 17 and 20 are rejected along with the dependent claims because they have the same scope as claim 9-16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hertzog et al. (US 20200027067 A1; hereinafter, “Hertzog”).
With respect to claim 1, 9, 17 and 20:
Hertzog teaches (in claim 9):
At least one memory device; and at least one processing device operatively coupled to the at least one memory device, wherein the at least one processing device is configured to execute computer-readable program code to. (There may be provided a secure ledger network may include at least one memory device; and at least one processing device operatively coupled to the at least one memory device, wherein the at least one processing device is configured to execute computer-readable program code. See at least Para. [0022])
determine at least one rule for performing a transaction related to a virtual currency, wherein an execution comprises determining the status of the virtual currency based on the value of at least one asset. (determine at least one rule for performing a transaction related to a first cryptocurrency token, wherein an execution may include determining the status of the first cryptocurrency token, and a status of another token. See at least Para. [0023])
receive, by the secure ledger network, a request to validate a smart contract that determines at least one rule for performing a transaction related to distributing the virtual currency. (receive, a request to validate a smart contract that determines at least one rule for performing a transaction related to the smart contract generated cryptocurrency token. See at least Para. [0026])
receive, by the secure ledger network, a request to evaluate at least one asset in exchange for the virtual currency. (receive, by the secure ledger network, a request to validate a smart contract that determines at least one rule for performing a transaction related to a first cryptocurrency token, wherein an execution of the transaction may include determining a price of the first cryptocurrency token based on a status of the first cryptocurrency token, and a status of another cryptocurrency token; determine whether to validate the smart contract. See at least Para. [0018])
sending the investor an exchange rate for the at least one asset. (Distributing (918) block N2 to every party of the blockchain network (this may include distributing block N2 to the first and/or second computers 801 and 802). See at least Para. [0164], Fig. 8:995; Today, the common practice is for App Coins and DAOs to be listed on different exchanges—in order to provide liquidity for the holders, while providing an avenue for buyers to purchase it (i.e., investors receive an exchange rate when purchasing assets across exchanges). See at least Para. [0266]). 
distributes the virtual currency. (The computer executes code to determine the exchange rate and transfers the correct amount of tokens to and from the correct accounts. See at least Para. [0156])
updating a secure ledger about the transaction; update a secure ledger maintained by the secure ledger network. (update a secure ledger maintained by the secure ledger network. See at least Para. [0023])
receive a digital signature. (Step 1120 may include at least one of the following: (a) receiving by the secure ledger network, a digital signature. See at least Para. [0023] [0297]-[0305])
verify the authenticity of the digital signature. ((b) verifying the authenticity of the digital signature. See at least Para. [0023] [0297]-[0305])
execute a transaction related to the virtual currency. (Step 1150 of performing the transaction by executing, by the secure ledger network, the smart contract. See at least Para. [0023] [0297]-[0305])
update a secure ledger about a completion of the transaction. (and update a secure ledger about a completion of the transaction. See at least Para. [0023])
Claim 1, a network with the same scope of claim 9, is rejected.
Claim 17, a network with the same scope of claim 9, is rejected.
Claim 20, a network with the same scope of claim 9, is rejected.
With respect to claim 2, 10, 18, 21 and 22:
Hertzog further teaches wherein the asset is any item of value. (Today, the common practice is for App Coins and DAOs to be listed on different exchanges—in order to provide liquidity for the holders, while providing an avenue for buyers to purchase it. See at least Para. [0266])
Claim 2, a network with the same scope of claim 10, is rejected.
Claim 18, a network with the same scope of claim 10, is rejected.
Claim 21, a network with the same scope of claim 10, is rejected.
Claim 22, a network with the same scope of claim 10, is rejected.
With respect to claim 3, 11, 18, 23 and 24:
Hertzog further teaches further capable of identifying an ownership information for the virtual currency. (Updating (906) by the blockchain network a given block of the blockchain (for example block N1) with the smart contract. [0168] d. Distributing (908) block N1 to every party of the blockchain network (this may include distributing block N1 to the first and/or second computers 801 and 802). See at least Para. [0164]-[0172], Fig. 8: 992, 995)
Claim 3, a network with the same scope of claim 11, is rejected.
Claim 18, a network with the same scope of claim 11, is rejected.
Claim 23, a network with the same scope of claim 11, is rejected.
Claim 24, a network with the same scope of claim 11, is rejected.
With respect to claim 4, 12:
Hertzog further teaches further configured to transact with PayPal, credit cards, or other electronic method. (There may be provided a secure ledger network for executing cryptocurrency transactions. See at least Para. [0018]).
Claim 4, a network with the same scope of claim 12, is rejected.
With respect to claim 5, 13:
Hertzog further teaches further configured to determine the value of the at least one asset using existing exchanges. (determining a price of the first cryptocurrency token based on a status of the first cryptocurrency token. See at least Para. [0018])
Claim 5, a network with the same scope of claim 13, is rejected.
With respect to claim 6, 14:
Hertzog further teaches further configured to autonomously arbitrage the at least one asset on an exchange. (Converting between reserve tokens become possible, where with each conversion, the converted-from token price is decreasing, and the converted-to token price is increasing. This provides a financial incentive for arbitrage bots to participate and rebalance the rates to match external market prices. See at least Para. [0191])
Claim 6, a network with the same scope of claim 14, is rejected.
With respect to claim 7, 15 and 25:
Hertzog further teaches further configured as a decentralized network. (There may be provided a computer system for executing transactions installed on a blockchain network. See at least Para. [0024])
Claim 7, a network with the same scope of claim 15, is rejected.
Claim 25, a network with the same scope of claim 15, is rejected.
With respect to claim 8, 16 and 26:
Hertzog further teaches further configured as a blockchain network. (There may be provided a computer system for executing transactions installed on a blockchain network. See at least Para. [0024])
Claim 8, a network with the same scope of claim 16, is rejected.
Claim 26, a network with the same scope of claim 16, is rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170243175 A1 (Gramowski): The essence of the invention lies in the method of determining the value of a single commodity or a range of goods in the virtual currency using the values expressed in local currency and in a method of determining a supplier of exchange rates of conversions of virtual currency by the seller or the buyer, depending on restrictions imposed by the former to carry out the transaction of sale of the given product or a range of goods, using payment with virtual currency without having to change the standard of presentation of the offer by the seller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627. The examiner can normally be reached 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685